

116 HRES 561 IH: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 561IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Cárdenas (for himself, Mr. Aguilar, Ms. Bass, Mr. Blumenauer, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown of Maryland, Ms. Brownley of California, Mrs. Bustos, Mr. Carbajal, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Castro of Texas, Mr. Cicilline, Ms. Judy Chu of California, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mr. Correa, Mr. Costa, Mr. Cuellar, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Ms. Dean, Ms. DeGette, Mrs. Demings, Mr. Deutch, Ms. Barragán, Mrs. Dingell, Mr. Engel, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Ms. Frankel, Mr. Gallego, Mr. Garamendi, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Grijalva, Ms. Haaland, Mr. Harder of California, Mr. Higgins of New York, Mr. Himes, Mr. Horsford, Mr. Huffman, Ms. Jayapal, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Larsen of Washington, Mr. Langevin, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee of California, Mr. Levin of California, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Mr. Lynch, Mr. Malinowski, Ms. Matsui, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Ms. Mucarsel-Powell, Mr. Moulton, Mrs. Murphy of Florida, Mr. Nadler, Mrs. Napolitano, Mr. Neal, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Mr. Panetta, Mr. Pascrell, Mr. Sean Patrick Maloney of New York, Mr. Peters, Mr. Perlmutter, Mr. Pocan, Ms. Porter, Mr. Raskin, Mr. Luján, Miss Rice of New York, Ms. Roybal-Allard, Mr. Ruiz, Mr. Sablan, Mr. San Nicolas, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Scott of Virginia, Mr. David Scott of Georgia, Mr. Serrano, Ms. Sewell of Alabama, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Speier, Mr. Swalwell of California, Mr. Suozzi, Mr. Takano, Mr. Thompson of California, Ms. Titus, Mrs. Torres of California, Ms. Torres Small of New Mexico, Mrs. Trahan, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Mr. Yarmuth, Ms. Wasserman Schultz, Ms. Waters, Mrs. Watson Coleman, Mr. Foster, Ms. Houlahan, and Mr. Hastings) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States. 
Whereas from September 15, 2019, through October 15, 2019, the United States celebrates Hispanic Heritage Month; Whereas the Bureau of the Census estimates the Hispanic population living in the continental United States at over 59,000,000, plus an additional 3,300,000 living in the Commonwealth of Puerto Rico, making Hispanic Americans 18 percent of the total population of the United States and the largest racial or ethnic minority group in the United States; 
Whereas, in 2017, there were close to 1,000,000 or more Latino residents in the Commonwealth of Puerto Rico and in each of the States of Arizona, California, Colorado, Florida, Georgia, Illinois, Massachusetts, Nevada, New Jersey, New Mexico, New York, North Carolina, Pennsylvania, Texas, and Washington; Whereas between July 1, 2008, and July 1, 2018, Latinos grew the United States population by approximately 1,200,000 individuals, accounting for over 1/2 of the total population growth during that period; 
Whereas, by 2065, the Latino population in the United States is projected to grow to 107,000,000, and the Latino population will comprise more than 24 percent of the total United States population; Whereas the Latino population in the United States is currently the third largest worldwide, exceeding the size of the population in every Latin American and Caribbean country except Mexico and Brazil; 
Whereas, in 2018, there were more than 18,701,184 Latino children under the age of 18 in the United States, which represents approximately 1/3 of the total Latino population in the United States; Whereas more than 1 in 4 public school students in the United States are Latino, and the ratio of Latino students is expected to rise to nearly 30 percent by 2027; 
Whereas 19 percent of all college students are Latino, making Latinos the second largest racial or ethnic minority group enrolled in higher education in the United States, including 2-year community colleges and 4-year colleges and universities; Whereas, from 1996 to 2016, the number of Hispanic students enrolled in schools, colleges, and universities in the United States doubled from 8.8 million to 17.9 million, and Hispanics now make up 22.7 percent of all people enrolled in school; 
Whereas a record 12,700,000 Latinos voted in the 2016 Presidential election, representing a record 9.2 percent of the electorate in the United States; Whereas the number of eligible Latino voters is expected to rise to 40,000,000 by 2030, accounting for 40 percent of the growth in the eligible electorate in the United States by 2032; 
Whereas each year approximately 800,000 Latino citizens turn 18 years old and become eligible to vote, a number that could grow to 1,000,000 per year, adding a potential 18 million new Latino voters by 2032; Whereas, in 2018, the annual purchasing power of Hispanic Americans was an estimated $1,700,000,000,000, which is an amount greater than the economy of all except 17 countries in the world; 
Whereas there are more than 4,370,000 Hispanic-owned firms in the United States, supporting millions of employees nationwide and contributing more than $1,700,000,000 in revenue to the economy of the United States; Whereas Hispanic-owned businesses represent the fastest growing segment of small businesses in the United States, with Latino-owned businesses growing at more than 15 times the national rate; 
Whereas, as of August 2018, more than 28,000,000 Latino workers represented 17 percent of the total civilian labor force of the United States, and the rate of Latino labor force participation is expected to grow to 20 percent by 2024, accounting for 1/5 of the total labor force as a result of the fastest population growth of all the race and ethnicity groups in the United States; Whereas with 66.1 percent labor force participation, Latinos have the highest labor force participation rate of any racial or ethnic group, resulting in the Latino labor force expanding 3 times as fast as the rest of the population; 
Whereas, as of 2017, there were approximately 326,800 Latino elementary and middle school teachers, 77,033 Latino chief executives of businesses, 54,576 Latino lawyers, 73,372 Latino physicians and surgeons, and 15,895 Latino psychologists, who contribute to the United States through their professions; Whereas Hispanic Americans serve in all branches of the Armed Forces and have fought bravely in every war in the history of the United States; 
Whereas, as of 2019, there are more than 200,000 Hispanic active duty servicemembers serving in the Armed Forces, accounting for a total of more than 1,200,000 Hispanics who have served our country, including 136,000 Latinas; Whereas, as of 2018, more than 399,000 Hispanics have served in post-September 11, 2001, overseas contingency operations, representing 12.1 percent of the total veteran population who have served post-9/11 in operations in Iraq and Afghanistan; 
Whereas, as of August 2019, at least 688 United States military fatalities in Iraq and Afghanistan were Hispanic; Whereas an estimated 200,000 Hispanics were mobilized for World War I, and approximately 500,000 Hispanics served in World War II; 
Whereas more than 80,000 Hispanics served in the Vietnam war, representing 5.5 percent of individuals who made the ultimate sacrifice for the United States in the conflict, even though Hispanics comprised only 4.5 percent of the population of the United States during the Vietnam war; Whereas approximately 148,000 Hispanic soldiers served in the Korean war, including the 65th Infantry Regiment of the Commonwealth of Puerto Rico, known as the Borinqueneers, the only active duty, segregated Latino military unit in United States history; 
Whereas 60 Hispanic Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force bestowed on an individual serving in the Armed Forces; Whereas Hispanic Americans are dedicated public servants, holding posts at the highest levels of the Government of the United States, including 1 seat on the Supreme Court of the United States, 4 seats in the Senate, and 36 seats in the House of Representatives; and 
Whereas Hispanic Americans harbor a deep commitment to family and community, an enduring work ethic, and a perseverance to succeed and contribute to society: Now, therefore, be it That the House of Representatives— 
(1)recognizes the celebration of Hispanic Heritage Month;  (2)esteems the integral role of Latinos and the manifold heritage of Latinos in the economy, culture, and identity of the United States; and  
(3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs and activities that celebrate the contributions of Latinos to the United States. 